UNITED STATES DISTRICT COURT USDC spNYy

 

SOUTHERN DISTRICT OF NEW YORK DOCUME
x FILED MEN ELECTRONICALLY

DOC#:

D .
UNITED STATES OF AMERICA . ATE FILED: OTR]

~V~
18-cr-320 (ALC)

KASHAWN LYONS,

ORDER

Defendant.

 

Andrew L. Carter, U.S.D.J.

Upon the application of Kashawn Lyons, Reg. No. 71922-054, through his attorney, Dawn M.
Cardi of Cardi & Edgar LLP and for good cause having been shown:

Wherefore Kashawn Lyons is currently incarcerated and unable to transmit a release form
through counsel, and

Wherefore time is of the essence;
It is hereby ORDERED THAT

notwithstanding any provision of the Health Insurance Accountability and Portability Act of
1996, any medical provider to Mr. Lyons, including but not limited to the Federal Bureau of
Prisons, shall immediately disclose to his counsel, Dawn M. Cardi, any and all records in its
possession relating to Mr. Lyons.

SO ORDERED.

Dated: New York, New York
HebroaryT, 2021

" (Andie 7 Cg

THE HONORABLE ANDREW L. CARTER
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
